DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17, in the reply filed on 4/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
	In the IDS filed 2/18/2020, the following documents do not appear to have been submitted, so have not been considered: CN 2094961, EP 1758494.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brightbill et al.  (US 2019/0191959; cited by Applicant).
Regarding claims 1, 5-9, 16, and 17, Brightbill discloses a dishwasher, comprising: a wash tub (14); a rotatable conduit being rotatable about a longitudinal axis thereof and including a shoulder disposed proximate a first end thereof (28); and a conduit support disposed on a wall of the wash tub and configured to support the rotatable conduit on the wall of the wash tub in a cantilevered fashion (80; note that 62 is optional and also note that the sprayer 28 can be fixedly mounted to the manifold 80 to maintain its position while the rack is moved; paragraphs 27, 28), the conduit support including a fluid inlet in fluid communication with a fluid supply and configured to communicate fluid from the fluid supply to the rotatable conduit (42, 80), wherein the conduit support includes an aperture through which the rotatable conduit projects, and wherein the conduit support is configured to retain the shoulder of the rotatable conduit within the housing to inhibit axial movement of the rotatable conduit within the conduit support (Figures 3, 4: 118; Figures 6, 7: 80); wherein the conduit support includes a bearing arrangement configured to rotatably support the rotatable conduit proximate the first end thereof (Figures 6, 7: 87, 172, 174); wherein the bearing arrangement is a first bearing arrangement (Figures 6, 7: 87 or top element 172), and wherein the conduit support includes a second bearing arrangement axially separated from the first bearing arrangement along the longitudinal axis (Figures 6, 7: bottom element 172 or 174); wherein each of the first and second bearing arrangements comprises a rolling element bearing (see elements 172 and/or 174); wherein each of the first and second bearing arrangements comprises a bearing surface (see surfaces of 172, 174); wherein the rotatable conduit includes a plurality of apertures disposed in a sidewall thereof to spray fluid into the wash tub (64); wherein the conduit comprises a tubular spray element (28), and wherein the dishwasher further comprises a tubular spray element drive coupled to the rotatable conduit to discretely direct the rotatable conduit to each of a plurality of rotational positions about the longitudinal axis thereof (104).

Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al.  (US 2014/0345654).
Regarding claim 1, 5, and 10, Cho discloses a dishwasher, comprising: a wash tub (103); a rotatable conduit being rotatable about a longitudinal axis thereof and including a shoulder disposed proximate a first end thereof (210); and a conduit support disposed on a wall of the wash tub and configured to support the rotatable conduit on the wall of the wash tub in a cantilevered fashion (107, 108, 203), the conduit support including a fluid inlet in fluid communication with a fluid supply and configured to communicate fluid from the fluid supply to the rotatable conduit (106, 107), wherein the conduit support includes an aperture through which the rotatable conduit projects, and wherein the conduit support is configured to retain the shoulder of the rotatable conduit within the housing to inhibit axial movement of the rotatable conduit within the conduit support (Figures 3, 4: see 203, 212); wherein the conduit support includes a bearing arrangement configured to rotatably support the rotatable conduit proximate the first end thereof (202, 203); wherein the rotatable conduit further includes a valve body having a radially-facing inlet in fluid communication with an internal channel of the rotatable conduit (220a, 220b), and wherein the conduit support includes a radially-facing valve member disposed at a predetermined radius from the longitudinal axis to substantially block fluid flow from the inlet of the conduit support to the radially-facing inlet when the rotatable conduit is rotated to a predetermined rotational position about the longitudinal axis (230, note 232; Figures 9, 10; Figure 10 shows the blocked position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brightbill et al.  (US 2019/0191959; cited by Applicant) in view of Levit et al.  (US 2,956,572; cited by Applicant).
Regarding claim 2, Brightbill discloses the shoulder is defined by a flared end of the tube (160), but does not expressly disclose the rotatable conduit comprises metal.
Levit discloses a rotary spray tube for dishwashers which is formed of material such as stainless steel which resist corrosion, and the plugs in the end may be of metal or may be of plastic (col. 4, lines 7-20).
Because it is known in the art to use metal, and the results of the modification would be predictable, namely, use of a known material for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the rotatable conduit comprises metal.
Regarding claim 3, Brightbill, in view of Levit, is relied upon as above, but does not expressly disclose wherein the flared end is flared about 45 degrees from the longitudinal axis of the rotatable conduit.  However, because Brightbill depicts a flared end having an angle that appears to be about 45 degrees from the longitudinal axis (see at element 160), it would have been obvious to a PHOSITA, who is viewing the drawings, at the time of the effective filing date, to have wherein the flared end is flared about 45 degrees from the longitudinal axis of the rotatable conduit and the results would be predictable.
Regarding claim 4, Brightbill, in view of Levit, is relied upon as above, and further discloses wherein the rotatable conduit further comprises a plug disposed in the flared end of the metal tube (the constriction at 102 is broadly and reasonably a plug).

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the dishwasher as recited by the combination of claims 1, 10, and 11.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Brightbill et al.  (US 2019/0191959) or Cho et al.  (US 2014/0345654), to further have the structure of the conduit support, valve body, and conduit as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711